DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3289847A1.
As to claim 1, EP3289847A1 discloses a traveling vehicle 24 comprising: a connecting unit 12, a control device 18 for controlling a posture of a work machine 22 that is provided to the traveling vehicle via the connecting unit, the control device being configured to control the posture of the work machine, in a case where a positional relationship between a farm field surface 78 on which the traveling vehicle travels and the work machine has been changed from a predetermined positional relationship, so that the positional relationship thus changed is reset to the predetermined positional relationship.  See paragraphs [0002, 0023-0043] and Figures 1 and 2.
As to claims 2-5, EP3289847A1 discloses a monitoring section 76' is provided which detects a change in positional relationship between farm field and work machine in accordance with a change in inclination of the traveling vehicle (paragraph [0043]). A control section 20 changes the shape of the connecting unit 12 in order to restore the desired distance. The connecting unit 12 is in the form of a three point linkage and the posture is controlled by means varying the length of the top link. The control section operate the change of the top link length on the base of a stored relationship between connecting unit configuration and posture of the working machine. The target posture is determined on the base of field data (paragraph [0035], and Fig. 2).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Cross et al ‘088, Doherty et al ‘296 and Rosa et al ‘893 show various types of traveling vehicles with controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752